Action, under section 807 of the Ciyil Practice Act, by a receiver in supplementary proceedings to recover from defendant bank the amount which it paid on the order of the judgment debtor out of his account with the bank. The payment was made in good faith, after the appointment of the receiver and the filing of his order of appointment with the clerk of the county, but at a time when the bank had no actual notice of the receivership. Order of the Appellate Term, affirming the order and judgment of the Municipal Court, which limits the plaintiff’s recovery to the amount on deposit at the time the bank received actual notice of the receivership, unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Adel, Lewis and Aldrich, JJ. [181 Misc. 1.]